FINAL ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
Applicant’s amendments on 7/18/2022 have been entered and acknowledged. 
Applicant argues: 
In an effort to differentiate the claimed invention from the cited art, Applicant has substantially amended claims 1 and 10…
In contrast, La Porte discloses a personal electronic device (PED) sanitization device including a compartment configured to receive a PED and a sanitization module configured to emit electro- optical (EO) radiation into the interior of the compartment. Given the concern of La Porte to sanitize PEDs, for example, smartphones, La Porte does not consider the variety of advantages offered by the structure contemplated by the claimed invention.
In response, Examiner has updated the rejections to claims 1 and 10. Furthermore, the purpose of La Porte is a recitation of intended use, and for apparatus claims, as long as the prior art structure reads on the instant claimed structure, the same structure would theoretically be capable of performing the same function. Therefore, the intended use of La Porte as a sterilizing case for a PED does not prevent it from being valid prior art unless the differences in structure result in a failure to perform the instant claimed function. For instance, the structure of La Porte allows it to sanitize any products that can fit inside the device, which is the same function that claimed to be performed by the instant application; the structure of La Porte can read on the title “Case for Sanitizing and Transporting Products”. 
To this point, Applicant further argues: 
For example, La Porte does not contemplate the positioning of UV lights as claimed in accordance with the present application because La Porte is focused upon placing a PED with flat upper and lower surfaces within the sanitizing device and acting primarily upon these surfaces. La Porte, therefore, neither contemplates nor considers the highly specific arrangement of elements disclosed and claimed in accordance with amended claims 1 and 10.
Examiner respectfully disagrees. Considering that UV light disperses in all directions and La Porte teaches covering the entire inner surface of the device in reflective material, one having ordinary skill in the art would find it obvious that rearranging the UV lights of La Porte would merely be a design change, with no change in function, absent any teaching to the contrary, because the combination of UV light and reflective material positioned all around it would ensure that UV light would reach all facets of a sterilization target of any shape and orientation. 
Applicant argues:
Further to the independent claims, claim 2 requires that portions of the base tray are covered in a UV reflective material. The Office Action has identified support plate 408 as reading upon the base tray. As it is necessary that light from lower emitter 401B fully pass through the support plate 408 to treat the PED in La Porte's device, there would no reason to add UV reflective material to the base tray as now claimed.
The rejection to claim 1, and by extension, claim 2, has been updated to interpret the entire inner surface of lower portion 412 as the base tray, not just the support plate 408. 
Applicant argues: 
Similarly, claim 5 requires that portions of the cover tray are covered in a UV reflective material. The Office Action reads the rim and step structure disclosed by La Porte upon the originally filed claims. With the present amendments further defining the cover tray and the positioning of the UV lights, it is Applicant's opinion one would not considered it obvious to modify La Porte so as to read upon the pending claims.
The rejections have been updated to read on the amended limitations. Regardless, insofar as the purpose of adding reflective material is to increase the dispersion of UV light, this modification would be still have proper motivation. Furthermore, La Porte already teaches covering the entire inner surface of the enclosure in reflective material, so no modification is necessary. 
Applicant argues: 
Further still, and considering the product supports of claims 11, 13, and 14, the Office Action relies upon the teachings of Gareiss. However, and considering the very specific functionality contemplated by La Porte, the addition of supports as disclosed by Gareiss would be detrimental to the positioning of PEDs within the device of la Porte and the modification thereof would not be warranted.
Examiner respectfully disagrees. Please refer back to Examiner’s response concerning the intended use of La Porte. The modification by Gareiss et al. was made with the motivation of adapting La Porte to be able to store an item to be sterilized, in general¸ not just PED’s. There is no specific structure in La Porte that would make it disadvantageous for the sterilization of items other than PED’s, and therefore, there is no teaching away from making the Gareiss et al. modification. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over La Porte (provided in Applicant’s IDS of 8/24/2020).
	Regarding claim 1, La Porte teaches a storage and sanitizing case (abstract: A personal electronic device (PED) sanitization device comprises a compartment configured to receive a plurality of PEDs and one or more emitters configured to emit electro-optical (EO) radiation into the interior of the compartment), comprising: 
a cover (Fig. 4: upper portion 413) and a base (Fig. 4: lower portion 412), the cover is connected to the base for pivotal movement relative thereto (Fig. 4: hinge 416), 
the cover including side walls (Fig. 4: outer side walls of upper portion 413) and the base includes side walls (Fig. 4: edge of lower portion 412); 
a cover tray positioned within the cover (Fig. 4: entire inner surface 415), and includes a recess, side walls depending from a cover tray top wall, and an outwardly extending flange structure extending to an edge of the cover so as to completely fill space defined by the cover (Fig. 4: entire inner surface 415)
a base tray within the base for supporting products within the case (Fig. 4: base plate 408 with the surrounding side walls and flange portion extending from the sidewalls to the edge of the base), 
the base tray comprises a UV permeable material (par. 56: The support plate 408 may be configured to be transparent to EO radiation emitted by the upper emitters 401B and/or lower emitters 401A) 
and includes side walls depending from a base tray bottom wall, and an outwardly extending flange structure extending to an edge of the base so as to completely fill space defined by the base, wherein the cover tray and base tray align when the case is closed so as to define a cavity in which a product is retained (Fig. 4); 
an electronic circuit board (par. 58: Although not depicted in FIG. 4, the apparatus 400 may further comprise a controller); 
and at least four ultraviolet lights (abstract: The compartment may comprise a support member configured to maintain the plurality of PEDs such that substantially an entire surface of each of the plurality of PEDs is exposed to EO radiation emitted by the one or more emitters, par. 15: As used herein, EO radiation or “sanitizing EO radiation” refers to any suitable wavelength and/or type of EO radiation capable of sanitizing a surface; such radiation may include, but is not limited to: type-C ultraviolet radiation (UV-C) comprising wavelengths between 280 and 100 nm, type B ultraviolet radiation (e.g., UV-B), Fig. 4: upper emitters 401A and lower emitters 401B)
including two ultraviolet lights secured along an interior surface of the base, between the base and the base tray, in parallel alignment with a side wall of the base (Fig. 4: left and middle lights 401B) but does not teach
the cover tray comprises a UV permeable material. 
A duplication of support plate 408 on upper portion 413 would read on a cover tray top wall, wherein the cover tray comprises a UV permeable material. 
Absent a showing of significant or unexpected results, the duplication of support plate 408 on the upper portion 413 is prima facie obviousness and does not further modify the operation of the invention, and further does not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Harza, 274, F.2d 669, 124 USPQ 378 (CCPA 1960), a mere duplication of parts for a multiplied effect has no patentable significance unless a new and unexpected result is produced. In this case, the duplication of support plate 408 has the expected multiplied effect of providing additional support to a sterilization target stored in the device. The expected multiplied effect is especially obvious considering the symmetrical structure of the device which would allow the device to be flipped during usage such that the sterilization target now lies on upper portion 413 instead of lower portion 412, in which case upper portion 413 would need structural changes to allow it to perform the same function as lower portion 412. Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper portion 413 of La Porte to have a support plate located above the inner surface of its recess with the expected effect of being able to support a sterilization target stored in the device when the device is flipped to different orientations, while still being able to transmit UV radiation.  
	La Porte still does not teach
and two ultraviolet lights respectively secured along an interior surface of the cover along a cover wall in parallel alignment with opposed side walls of the cover.
However, in the absence of any teaching to the contrary, the location of the UV lights on the upper portion 413 does not affect operation since UV light would still be capable of reaching the upper surface of the sterilization target. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance. The Manual of Patent Examining Procedures discloses that in In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950), a mere rearrangement of parts for a design change has no patentable significance unless a new and unexpected result is produced. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the location of two of the UV light emitters 401A to be located along an interior surface of the cover along a cover wall in parallel alignment with opposed side walls of the cover in order to perform the same function of emitting UV light to the upper surface of a sterilization target. 
	Regarding claim 2, La Porte teaches the storage and sanitizing case of claim 1, and further teaches wherein portions of the base tray are covered in a UV reflective material (Par. 31: Accordingly, in some embodiments, portions of the interior surface of the enclosure 160 may comprise reflective material configured to reflect emitted EO radiation to the PED 101 such that the entire surface of the PED 101 is exposed thereto. In some embodiments, substantially all of the surface of the enclosure 160 is configured to reflect EO radiation; NOTE: all of the surface would comprise portions of the base tray).
Regarding claim 5, La Porte teaches the storage and sanitizing case of claim 1, and further teaches the storage and sanitizing case according to claim 4, wherein portions of the cover tray are covered in a UV reflective material (Par. 31: Accordingly, in some embodiments, portions of the interior surface of the enclosure 160 may comprise reflective material configured to reflect emitted EO radiation to the PED 101 such that the entire surface of the PED 101 is exposed thereto. In some embodiments, substantially all of the surface of the enclosure 160 is configured to reflect EO radiation; NOTE: all of the surface would comprise portions of the cover tray).
Regarding claim 9, La Porte teaches the storage and sanitizing case of claim 1, and further teaches further including an actuator transmitting a signal to the circuit board when the cover is closed upon the base causing power to be applied to the ultraviolet lights (par. 41: In some embodiments the latching mechanism is integrated with the detection module 164 for determining whether the enclosure 160 is in a closed configuration).
Regarding claim 10, La Porte teaches the storage and sanitizing case of claim 1, and further teaches a storage and sanitizing case, comprising: 
a base (Fig. 4: lower portion 412) and a top (Fig. 4: upper portion 413); 
the base includes a first upstanding side wall, a second upstanding side wall, a third upstanding side wall, and a fourth upstanding side wall (Fig. 4: four side walls of lower portion 412) fixedly secured to and respectively extending upwardly from edges of the base (Fig. 4: bottom wall of lower portion 412; 
the top has edges aligned with upper edges of the respective side walls when the top is in its closed configuration (Fig. 4: upper and lower portions are symmetrical), 
wherein the top is secured to one of the fourth upstanding side wall in a manner allowing for opening and closing thereof for access to an internal cavity defined by the sanitizing case (Fig. 4: hinge 416); 
internal surfaces of the upstanding side walls, top, and base defining the internal cavity are covered in a UV reflective material to enhance transmission an electronic circuit board and ultraviolet lights (Par. 31: Accordingly, in some embodiments, portions of the interior surface of the enclosure 160 may comprise reflective material configured to reflect emitted EO radiation to the PED 101 such that the entire surface of the PED 101 is exposed thereto. In some embodiments, substantially all of the surface of the enclosure 160 is configured to reflect EO radiation), 
wherein the ultraviolet lights are centrally mounted in the internal cavity defined by the internal surfaces of the upstanding side walls, top, and base, and extend upwardly from the base (Fig. 4: light emitters 401B are mounted along a center line of the lower portion 412, and they intrinsically have a finite thickness, so they would extend upwardly from the base; alternatively, a rearrangement of parts and/or changes in shape and proportion modification can be made based on a prima facie case of obviousness).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over La Porte and further in view of Gareiss et al. (US 20180256766 A1).
Regarding claim 11, La Porte teaches the storage and sanitizing case according to claim 1, but does not further teach including a plurality of product gripping supports, each of the plurality of product gripping supports includes a support base and first and second support arms extending upwardly and to which first and second bracket arms are pivotally secured, wherein a space between the first and second bracket arms defines a product recess, centers of the first and second bracket arms are pivotally secured to the first and second support arms and a securing band extends there between.
Gareiss et al. teaches a bracket assembly for gripping a medical device within a sterilization chamber (abstract). It teaches a product gripping support (Fig. 7: bracket assembly 7), 
each of the plurality of product gripping supports includes a support base and first and second support arms extending upwardly (Fig. 7: segments 21A and 21B)
and to which first and second bracket arms are pivotally secured (Fig. 7: support elements 37A and 37B), 
wherein a space between the first and second bracket arms defines a product recess (Fig. 7: inner channel 33), 
and a securing band extends there between (Fig. 7: bridge element 39).
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of La Porte to have a bracket assembly with all of the features recited above, as taught by Gareiss et al., for the purpose of receiving and gripping an item to be sterilized within a sterilization chamber. 
Gareiss et al. does not teach a plurality of product gripping supports.
However, absent any teaching to the contrary, the duplication of bracket assemblies does not affect operation since the item to be sterilized would be received and gripped so long as there is one bracket assembly. Absent a showing of significant or unexpected results, the duplication of components are prima facie obviousness and do not further modify the operation of the invention, and further do not add patentable significance (In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960); MPEP §2144.04.VI.B). Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of La Porte modified by Gareiss et al. to have more bracket assemblies with a reasonable expectation that the item to be sterilized would be gripped and received. 
Gareiss et al. does not teach centers of the first and second bracket arms are pivotally secured to the first and second support arms.
However, in the absence of any teaching to the contrary, the pivot location of the bracket arms with respect to the support arms does not affect operation since the bracket arms would still be capable to being attached to the band/bridge element and grip an item that lowers into the recess. Absent a showing of significance or unexpected results, the claimed locations of the components are prima facie obvious and do not modify the operation of the invention and further, do not add patentable significance ((In re Japikse, 181 F.2d 1019, 86 USPQ 70(CCPA 1950); MPEP §2144.04)). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the first and second bracket arms of La Porte modified by Gareiss et al. to pivot on their centers on the first and second support arms, respectively, with a reasonable expectation that the bracket assembly would still be capable of receiving and gripping an item to be sterilized. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over La Porte modified by Gareiss et al. (hereinafter referred to as Modified La Porte) and further in view of UV Lamp Installation.
	Regarding claim 13, Modified La Porte teaches the storage and sanitizing case according to claim 11, as set forth above, but does not teach wherein the plurality of product gripping supports comprise quartz.
	La Porte teaches using a transparent material for a support member to ensure complete sterilization of the item (abstract: the support member may be transparent to the EO radiation, such that the entire surface of the PED can be irradiated).
	UV Lamp Installation teaches a vacuum cleaner equipped with a UV light (abstract). It teaches using a transparent quartz glass plate (this reads on a UV permeable material) covered on the UV lamp in order to prevent foreign substances and the like from flowing into the lamp (pg. 4 par. 6), which would still allow light to be transmitted from the lamp.
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the plurality of product gripping supports of Modified La Porte to be made of quartz, as taught by UV Lamp Installation, in order to make them transparent so that the entirety of an item received in the supports can be sterilized. 
	Regarding claim 14, Modified La Porte teaches the storage and sanitizing case according to claim 13, as set forth above, but does not teach wherein securing band is made of a UV permeable resilient material (since there is no measure of resiliency to compare to, any material would read as resilient compared to a material with a theoretical zero resiliency).
	La Porte teaches using a transparent material for a support member to ensure complete sterilization of the item (abstract: he support member may be transparent to the EO radiation, such that the entire surface of the PED can be irradiated), and the securing band is part of a support member. 
	It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the securing band of Modified La Porte to be made of a UV permeable resilient material, as taught by La Porte, in order to ensure that the entirety of the item held in the band is completely sterilized.  



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGRU CHEN whose telephone number is (571)272-1201. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A. Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHANGRU CHEN/Examiner, Art Unit 1796                  

/KEVIN JOYNER/Primary Examiner, Art Unit 1799